252 S.W.3d 224 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
Sterling McGILL, Defendant/Appellant.
No. ED 90120.
Missouri Court of Appeals, Eastern District, Division Four.
May 6, 2008.
Kent Denzel, Assistant Public Defender, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Mary H. Moore, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Sterling McGill (Defendant) appeals from the trial court's judgment and sentence imposed after a jury found him guilty of one count of second-degree drug trafficking, in violation of Section 195.223 RSMo 2000. The trial court sentenced Defendant as a prior drug offender to ten years' imprisonment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).